Citation Nr: 0119828	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as being due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disability, 
to include as being due to an undiagnosed illness.

3.  Entitlement to service connection for perennial rhinitis, 
to include as being due to an undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as being due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by dizziness, to include as being due to an 
undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by frequent urination, to include as being due to 
an undiagnosed illness.

7.  Entitlement to service connection for photophobia/visual 
disturbances, to include as being due to an undiagnosed 
illness.

8.  Entitlement to a compensable evaluation for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
October 1991, including service in the Persian Gulf from 
August 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Regional Office 
(RO) that granted service connection for a left knee 
disability and assigned a noncompensable evaluation for it, 
and which denied the veteran's claims for service connection 
for the remainder of the disabilities currently on appeal.  
When this case was before the Board in May 1999, it was 
remanded for development concerning the issue of whether the 
veteran had submitted a timely substantive appeal.  

The Board notes that in a rating action dated in May 1995, 
the RO denied the claims for service connection, claimed as 
due to undiagnosed illness, under recently issued regulations 
concerning service in the Persian Gulf.  The following month, 
the RO issued the statement of the case, in which the veteran 
was informed of the May 1995 rating decision.  The Board 
points out that the veteran's substantive appeal was received 
in September 1995.  In light of the change in the law with 
respect to claims involving service in the Persian Gulf, the 
Board concludes that the veteran's substantive appeal was 
timely filed in the one-year period following the pertinent 
rating decision, that is, the May 1995 rating action.  


REMAND

The veteran seeks service connection for headaches, a skin 
disorder, rhinitis, irritable bowel syndrome, and 
disabilities manifested by dizziness, frequent urination and 
photophobia/visual disturbances.  

As noted by the RO in its letter of June 25, 2001, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The record discloses that the veteran was afforded an 
examination by the Department of Veterans Affairs (VA) in 
April 1994.  During the examination the veteran related that 
he had been involved in a motor vehicle accident in October 
1993.  It was indicated that after the accident, he developed 
left temporal headaches and dizziness.  He stated that the 
episodes of dizziness were accompanied by black spots in the 
visual field of each eye.  Following the examination, the 
diagnoses were perennial rhinitis, irritable bowel syndrome, 
post-traumatic headaches, sinus arrhythmia and occasional 
premature atrial and ventricular contractions.  The veteran 
indicated during the examination that he had been treated for 
the headaches and spots on the abdomen, but the records of 
such treatment have not been associated with the claims 
folder.  

The Board notes that the veteran has reported frequent 
urination, but there is no indication in the record that he 
has been evaluated for these complaints.  

VA outpatient treatment records dated in 1997 reflect 
treatment for a number of complaints.  In February 1997, the 
veteran was found to have gastroesophageal reflux disease.  
It was also indicated that he reported having "spots" on 
his eyes.  He complained of syncope in March 1997.  It was 
also noted in June 1997 that he had acne versicolor and tinea 
versicolor.  

In addition, the veteran argues that a compensable evaluation 
should be assigned for his left knee disability.  The record 
reveals that an arthroscopy was performed on the left knee in 
March 1998.  The veteran has not been afforded a VA 
examination to ascertain the current severity of his left 
knee disability following this procedure.  The United States 
Court of Appeals for Veterans Claims has also held that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluated the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Here, the most recent VA joint 
examination is dated in April 1994 and the veteran asserts 
that the condition has increased in severity since that time.  
Under 38 C.F.R. § 3.326(a) (2000), a VA examination will be 
authorized where there is a possibility of a valid claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
headaches, a skin condition, rhinitis, 
irritable bowel syndrome, disabilities 
manifested by dizziness, frequent 
urination and photophobia/visual 
disturbances and a left knee disability 
since his discharge from service.  
Thereafter, the RO should obtain all 
available records and associate them with 
the claims folder.

2.  The veteran should be afforded VA 
examinations to determine the nature and 
onset of any disorder manifested by 
headaches, a skin disability, rhinitis, 
irritable bowel syndrome, dizziness, 
frequent urination and photophobia/visual 
disturbances.  All necessary tests should 
be performed.  The examiners should state 
whether it is at least as likely as not 
that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiner(s) should state 
whether headaches are present and, if so, 
if they are migraine headaches.  The 
examiner(s) should also state whether the 
veteran's symptoms/identified 
disabilities are attributable to his 
service, including as a result of his 
being in the Persian Gulf.  The rationale 
for all opinions expressed should be set 
forth.  

The veteran should also be afforded a VA 
examination to determine the nature and 
severity of his left knee disability.  
The examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected left knee 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The claims folder should be made 
available to the examiners for review 
before the examinations.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal to include 
consideration of the holding in Fenderson 
v. West, 12 Vet. App. 119 (1999).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




